Citation Nr: 1417229	
Decision Date: 04/17/14    Archive Date: 05/02/14

DOCKET NO.  10-45 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Whether the reduction of the service-connected coronary artery disease (CAD) 100 percent to 60 percent, effective from June 1, 2010, was proper.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from May 1968 to April 1978 and from April 1978 to February 1989. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  By that rating action, the RO effectuated a reduction of the service-connected CAD from 100 to 60 percent.  The Veteran appealed this rating action to the Board. 

In February 2012, the Veteran testified before the undersigned Acting Veterans Law Judge at the North Little Rock, Arkansas RO.  A copy of the hearing transcript is of record.  At the hearing and a month thereafter, the Veteran submitted additional private treatment records in support of his claim along with a waiver of initial RO consideration of.  Thus, a remand to have the RO initially consider this evidence in a Supplemental Statement of the Case is not necessary in this instance.  38 C.F.R. § 20.1304 (2013). 


FINDINGS OF FACT

1.  The RO reduced the Veteran's disability rating for coronary artery disease to 60 percent in a March 2010 rating decision, effective as of June 1, 2010; at the time of the effective date of the reduction, June 1, 2010, the Veteran's coronary artery disease had been rated as 100 percent disabling since December 12, 2006, for a period of less than five years.

2.  Since June 2010, the Veteran's coronary artery disease has been stable, and has been manifested by dyspnea and angina but with metabolic equivalents (METs) greater than 3 but not greater than 5 (i.e., 3.4) and left ventricular dysfunction with an ejection fraction (LVEF) of 60 percent.  There was no evidence of congestive heart failure. 

CONCLUSION OF LAW

The reduction of the rating for service-connected coronary artery disease from 100 percent to 60 percent effective from June 1, 2010, was proper.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.105, 3.159, 3.344, 4.1, 4.2, 4.7, 4.104, Diagnostic Code 7005 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board notes that the regulation governing reduction, 38 C.F.R. § 3.105(e), contains its own notice provisions and procedures.  The VCAA is not applicable where the law governing the matter in question provides such provisions.  Barger v. Principi, 16 Vet. App. 132 (2002).

Where the reduction in the rating of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary will be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore, and will be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at their present level.  Unless otherwise provided in paragraph (i) of this section, if additional evidence is not received within that period, final rating action will be taken, and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  38 C.F.R. § 3.105(e).

The Board finds that VA has complied with the notice procedures of 38 C.F.R. § 3.105(e).  A rating decision and notification letter, each dated in December 2009, detailed the proposed actions, described the types of evidence which would be helpful in avoiding the proposed reduction, and informed him of the right to request a hearing on the matter.  The Veteran requested a hearing.  (He testified before the undersigned in February 2012).  The RO then promulgated the March 2010 rating decision on appeal which reduced the Veteran's 100 percent disability rating for coronary artery disease to 60 percent.

Moreover, the Board finds that VA has complied with its duty to assist the Veteran in the development of his claim. VA has afforded the Veteran physical examinations as to the severity of his heart disability.  A VA examination was conducted in November 2009.  The Board finds the examination was adequate for rating purposes.  The examiner questioned the Veteran as to his medical history and symptomatology and completed a full examination, to include pulmonary function testing with METs findings in December 2009.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

In addition, and as noted in the Introduction, the Veteran testified before the undersigned in February 2012 in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

During the February 2012 hearing, the undersigned Acting Veterans Law Judge identified the issue on appeal as whether the reduction of the service-connected CAD from 100 to 60 percent, effective from June 1, 2010, was proper.  (See Transcript (T.) at page (pg.) 2)).  Therefore, not only was the above-cited issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issue material to substantiating the claim" were also fully explained.  See Bryant, 23 Vet. App. at 497. In fact, the Veteran identified and submitted additional private medical evidence in support of his claim at the hearing and in March 2012.  

Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the appellant's claim.  As such, the Board finds that, consistent with Bryant, the undersigned Acting Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the reduction claim in the decision below.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) or has identified any prejudice in the conduct of the Board hearing. As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board can adjudicate the claim of whether the reduction of the service-connected CAD from 100 percent to 60 percent, effective from June 1, 2010, was proper based on the current record. 

The Board concludes that all the available records and medical evidence have been obtained in order to make an adequate determination as to the reduction issue decided herein.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v Principi, 16 Vet. App. 183 (2002).



II. Merits Analysis

The Veteran seeks restoration of the 100 percent disability rating for his service-connected CAD. 

The provisions of 38 C.F.R. § 3.105(e) allow for the reduction in evaluation of a service-connected disability when warranted by the evidence but only after following certain procedural guidelines.  The Veteran was notified of the RO's proposed reduction in December 2009 and the reduction was carried out in March 2010, more than 60 days later.  The Veteran requested a hearing.  He testified before the undersigned in February 2012.  Thus, the reduction was in accordance with the procedural requirements of 38 C.F.R. § 3.105(e).

Permanence of total disability will be taken to exist when such impairment is reasonably certain to continue throughout the life of the disabled person. Diseases and injuries of long standing which are actually totally incapacitating will be regarded as permanently and totally disabling when the probability of permanent improvement under treatment is remote.  The age of the disabled person may be considered in determining permanence. 38 C.F.R. § 3.340(b).  Once permanence is established, a veteran need not undergo further VA examinations in order to retain his total disability rating for the permanent disability.  38 C.F.R. § 3.327(b)(2)(iii). 

Total disability ratings, when warranted by the severity of the condition and not granted purely because of hospital, surgical or home treatment, or individual employability, will not be reduced, in the absence of clear error, without examination showing material improvement in physical or mental condition. Examination reports showing material improvement must be evaluated in conjunction with all the facts of record, and consideration must be given particularly to whether the veteran attained improvement under the ordinary conditions of his life, i.e., while working or actively seeking work or whether the symptoms had been brought under control by prolonged rest, or generally, by following a regimen which precludes work, and, if the latter, reduction from total disability ratings will not be considered pending re-examination after a period of employment (3 to 6 months).  38 C.F.R. § 3.343(a).
The Veteran's 100 percent disability rating for his service-connected CAD was in effect from October 6, 2006 to July 1, 2010, a period of less than five years.  Thus, consideration of provisions for adjudicating reductions of ratings that have continued for long periods at the same level, under 38 C.F.R. § 3.344(a) and (b), is not for application.  See 38 C.F.R. § 3.344.  Instead, an adequate reexamination that discloses improvement in the condition will warrant a reduction in rating.  See 38 C.F.R. § 3.344 (c).

The Veteran was provided with notice of 38 C.F.R. §§ 3.340 and 3.343 in the supplemental statement of the case (SSOC). While the Veteran did not receive a VCAA letter per se, the procedural framework and safeguards set forth in 38 C.F.R. § 3.343 were fully satisfied.  The September 2010 Statement of the Case and December 2011 Supplemental Statement of the Case (SSOC) evaluated current findings in relation to the findings when the 100 percent rating was assigned.

In determining whether a reduction was proper, the Board must focus upon evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had actually improved.  Cf. Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-282 (1992). Post-reduction evidence, however, may not be used to justify an improper reduction.

Here, the Veteran's CAD is rated under 38 C.F.R. § 4.104, Diagnostic Code 7005. Under Diagnostic Code 7005, a 60 percent rating is warranted if there is more than one episode of acute congestive heart failure in the past year; or, workload of greater than 3 METS but not greater than 5 METS results in dyspnea, fatigue, angina, dizziness, or syncope; or, there is left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 100 percent rating is assigned with coronary artery disease resulting in chronic congestive heart failure; or, workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope; or, there is left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104, Diagnostic Code 7005. 

One MET is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METS at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METS by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METS and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note 2. 

Based on the evidence of record, the Board finds that the RO's reduction from 100 to 60 percent for the Veteran's service-connected coronary artery disease was proper.  The RO proposed to reduce the service-connected CAD to 60 percent based on a November 2009 VA examination report.  At that examination, the VA examiner noted that in 2008, the Veteran had a stent inserted into his chest in order to relieve his chest pain.  The examiner noted that the Veteran had not undergone any coronary artery bypass grafting.  The Veteran denied having any acute myocardial infarction, heart failure, syncope, prsyncope, peripheral vascular disease, carotid artery disease, pedal edema, orthopnea, or valvular heart disease.  He had no underlying cardiac transplantation.  The Veteran indicated that he experienced dyspnea and chest pain if he walked half a mile.  He related that he had not been prescribed sublingual nitroglycerin.  

The November 2009 VA examiner reported that the Veteran had undergone a catheterization in June 2008 that revealed a 70 percent lesion in his right coronary artery with a normal ejection fraction of 60 percent.  In mid-July 2008, the Veteran underwent an angioplasty with stent placement.  The VA examiner reported that objective METs testing of the Veteran was 3.4 and was stopped due to chest pain and dyspnea.  (See November 2009 VA Heart examination report).

The RO based its March 2010 reduction of the service-connected CAD to 60 percent on private treatment records, dated from 2007 to 2009 and March 2010 VA examination report.  These reports disclose that the Veteran underwent a left heart catheterization with selective coronary angiography in late December 2009.  The Veteran's left ventricular ejection fraction was noted to have been 60 percent.  (See December 2009 report, prepared by Heart Associates of South Arkansas, LLC).  In January 2010, the Veteran underwent a coronary angioplasty-stent placement of the obtuse marginal branch from the right femoral arterial approach.  (See January 2010 report, prepared by Arkansas Heart Hospital).  

When examined by VA in March 2010, the examiner indicated that the Veteran had coronary artery disease and had some coronary stents [inserted], but no history of any stroke, congestive heart failure or reduction of left ventricular function due to longstanding hypertension.  A physical evaluation revealed that the Veteran's left ventricle was not enlarged.  There was no evidence of murmurs, gallop rhyme or peripheral edema.  First and second heart sounds were normal.  (See March 2010 VA hypertension examination report).

Evidence received after the RO's reduction of the service-connected CAD from 100 to 60 percent in March 2010 include VA treatment reports, dated from February to March 2010, and treatment records, prepared by A. F., M. D. and Arkansas Heart Hospital Clinic, dated from 2007 to 2012.  These reports reflect that the Veteran continued to seek treatment, in pertinent part, for symptoms associated with his service-connected CAD, such as chest pain, dyspnea, edema, and palpitations.  They contain a history of the Veteran's left heart catheterization and stent placements in July 2008 and January 2010 that is consistent with that previously reported herein.  In mid-December 2011, the Veteran underwent a diagnostic selective coronary angiography for Class IV angina.  At that time, an electrocardiogram was noted to have been abnormal with a left ventriculogram that revealed an ejection fraction of 60 percent; ectatic right coronary artery with diffuse disease with a roughly 50 percent lesion, proximally; and, 75 percent stenosis of the left anterior descending artery.  The Veteran underwent a percutaneous coronary intervention with stent insertion that reduced his stenosis from 75 to zero percent.  (See December 2011 report, prepared by Arkansans Heart Hospital Clinic).  The procedure went without complication.  He was felt to be stable and was discharged home.  Id. 

Based on the evidence of record, the Board finds that the reduction of the Veteran's service-connected CAD from 100 to 60 percent was proper.  The treatment records from March 2010 to 2012 reflect stable coronary artery disease with an ejection fraction, at its lowest, of 60 percent.  During the November 2009 VA examination, METs was a maximum of 3.4.  As noted by the March 2010 VA examiner, there was no evidence of any congestive heart failure or reduction in left ventricular function.  (See March 2010 VA hypertension examination report).  Collectively, these findings were generated prior to the proposed reduction and are consistent with a 60 percent rating under Diagnostic Code 7005, which governs the rating of coronary artery disease.  The objective medical evidence clearly demonstrates improvement from the 100 percent disability level, which contemplates METs of 3 or less, or an ejection fraction of less than 30 percent.  The Board acknowledges the Veteran's complaints of dyspnea, chest pain and dizziness that resulted in stent placement into the left anterior descending coronary artery in December 2011; however, the procedure went without complication and the Veteran was discharged home in a stable condition.  In addition, the above-cited symptoms are adequately covered by the 60 percent rating, and do not show that the Veteran's condition has continued at the 100 percent disability level, which contemplates total disability.  Therefore, the reduction from 100 percent to 60 percent for the Veteran's coronary artery disease was proper.

In sum, the Board finds that the most competent evidence of record, as detailed above, satisfies the lessened regulatory standards of 38 C.F.R. § 3.344(c) because adequate reexamination of the Veteran's disability rating disclosed improvement warranting a reduction in the rating.  Thus, the RO's reduction of the Veteran's disability rating for the service-connected CAD from 100 percent to 60 percent is found to be warranted by the evidence of record.  Furthermore, and on the basis of the finding by competent and credible evidence that the Veteran's CAD has improved, permanency of total impairment resulting from this disability has clearly not been shown.  38 C.F.R. § 3.340(b).  Thus, a finding of permanency of the 100 percent evaluation for service-connected CAD is not warranted.

As the preponderance of the evidence is against the claim, there is no reasonable doubt to be resolved in favor of the Veteran, and the benefit-of-the-doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 
ORDER

Restoration of a 100 percent disability rating for coronary artery disease is denied.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


